DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
To clarify, “a heating unit” is considered a “plate-type heat exchanger”.
This application includes one or more claim limitations that are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “gas-liquid separation unit” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “heating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The heating unit is described as a “plate-type heat exchanger”.  However, per MPEP 2173.05(b), section III, paragraph E, “The addition of the word "type" to an otherwise definite expression … extends the scope of the expression so as to render it indefinite”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination “plate-type heat exchanger” will be considered - - plate heat exchanger - - .
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 101773864) in view of Tomita et al. (WO 2013008393).
Per claim 1, Song teaches an absorption heat pump device comprising: a regenerator (310) including a gas-liquid separation unit (“The low-temperature regenerator 310 is connected to the high-temperature regenerator 200 through the second-1 pipe 21 connected to the high-temperature regenerator 200 and the second- 1 refrigerant vapor are exchanged with each other to form a dewatering liquid, a refrigerant liquid and a second refrigerant vapor” pg. 5, seventh paragraph of the English Translation) that separates a diluted absorbent containing a refrigerant into the refrigerant and a concentrated absorbent (“the concentrated absorption liquid”, pg. 5, seventh paragraph) separated from the diluted absorbent; a condenser (330) that condenses a refrigerant vapor separated from the diluted absorbent in the gas-liquid separation unit; an evaporator (110) that evaporates the refrigerant condensed in the condenser; an absorber (120) that causes the refrigerant evaporated by the evaporator to be absorbed into the concentrated absorbent separated from the diluted absorbent in the gas-liquid separation unit; and a storage tank that stores both the diluted absorbent discharged from the absorber and the refrigerant discharged from the evaporator (see annotated figure below of figure 1 of Song), wherein the storage tank is integrally provided below both the absorber and the evaporator (see figure 1 showing the storage tank below 110 and 120), and communicates with both the absorber and the evaporator (the tank 

    PNG
    media_image1.png
    505
    702
    media_image1.png
    Greyscale

	However, Tomita teaches a vehicle including an in-vehicle absorption heat pump (pg. 10, second para. of English Translation of Tomita) for maintaining heat pump performance over long periods of time (pg. 9, last paragraph of English Translation of Tomita).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an in-vehicle absorption heat pump, as taught by Tomita in the invention of Song, in order to advantageously maintain heat pump 
	
	Per claim 2, Song, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Song, as modified, teaches a single absorption evaporator container in which the absorber and the evaporator are internally disposed (see annotated figure below of figure 1 of Song), wherein the storage tank is integrally provided on a lower surface of the absorption evaporator container (see annotated figure below of figure 1 of Song).

    PNG
    media_image2.png
    485
    741
    media_image2.png
    Greyscale

Per claim 3, Song, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Song, as modified, teaches wherein the absorption evaporator container and the condenser face each other in a horizontal direction (i.e. the container and condenser are three dimensional objection and thus “face” in all directions, thus the container and condenser “face” each other in a horizontal direction).
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 101773864) in view of Tomita et al. (WO 2013008393) as applied to the claims above and further in view of Moghaddam (US 2019/0184334).
	Per claim 4, Song, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Song, as modified, teaches a cooling water circuit through which cooling water flows (pg. 6, para. four through six of English Translation), wherein the condenser (330) includes a heat exchanger (331) in which heat exchange is performed between the refrigerant vapor separated in the gas-liquid separation unit and the cooling water flowing through the cooling water circuit (see figure 1 showing cooling water leaving 500 and passing through 331) but fails to explicitly teach a vapor permeable membrane covering the heat exchanger, through which the refrigerant vapor is allowed to pass, and through which the absorbent is prevented from passing.
	However, Moghaddam teaches a cooling system including a vapor permeable membrane (“vapor permeable membrane”, para. 0066) covering a heat exchanger (“condenser”, para. 0066), through which a refrigerant vapor is allowed to pass, and through which an absorbent is prevented from passing (“prevent the desiccant solution from exiting the desorber”, para. 0066).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a vapor .
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763